Farmer, Judge,
dissenting.
{¶ 44} I respectfully dissent from the majority’s opinion that the probation officer lacked reasonable suspicion to enter Misty Castle’s room.
{¶ 45} First, Castle was in violation of her probation for failure to report; second, apart from the assertions that the cameras were installed because of a recent auto theft, the probation officer’s opinion about the cameras should have been given equal weight.
{¶ 46} In State v. Benton (1998), 82 Ohio St.3d 316, 695 N.E.2d 757, syllabus, the Supreme Court of Ohio held: “A warrantless search performed pursuant to a condition of parole requiring a parolee to submit to random searches of his or her person, motor vehicle, or place of residence by a parole officer at any time is constitutional.”
{¶ 47} Since the Benton decision, the Ohio General Assembly addressed the issue of consent to search by parolees and adopted the “reasonable-grounds” test as set forth in R.C. 2967.131(C) as follows:
{¶48} “During the period of a conditional pardon or parole, of transitional control, or of another form of authorized release from confinement in a state correctional institution that is granted to an individual and that involves the placement of the individual under the supervision of the adult parole authority, and during a period of post-release control of a felon imposed under section 2967.28 of the Revised Code, authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may search, with or without a warrant, the person of the individual or felon, the place of residence of the individual or felon, and a motor vehicle, another item of *740tangible or intangible personal property, or other real property in which the individual or felon has a right, title, or interest or for which the individual or felon has the express or implied permission of a person with a right, title, or interest to use, occupy, or possess, if the field officers have reasonable grounds to believe that the individual or felon has left the state, is not abiding by the law, or otherwise is not complying with the terms and conditions of the individual’s or felon’s conditional pardon, parole, transitional control, other form of authorized release, or post-release control. The authority shall provide each individual who is granted a conditional pardon or parole, transitional control, or another form of authorized release from confinement in a state correctional institution and each felon who is under post-release control with a written notice that informs the individual or felon that authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may conduct those types of searches during the period of the conditional pardon, parole, transitional control, other form of authorized release, or post-release control if they have reasonable grounds to believe that the individual or felon has left the state, is not abiding by the law, or otherwise is not complying with the terms and conditions of the individual’s or felon’s conditional pardon, parole, transitional control, other form of authorized release, or post-release control.”
{¶ 49} As noted in the statute, the reasonable-grounds test is extended to include a felon who has “left the state, is not abiding by the law, or otherwise is not complying with the terms and conditions” of the felon’s conditional pardon or parole.
{¶ 50} The reasonable-grounds test as embraced by the United State Supreme Court in Griffin v. Wisconsin (1987), 483 U.S. 868, 107 S.Ct. 3164, 97 L.Ed.2d 709, and embraced by the Ohio General Assembly, is a less stringent test than the reasonable-suspicion standard embraced by the majority.
{¶ 51} Using R.C. 2967.131(C) as a template for county-supervised probationers, I would find that there was clear evidence that the probationer sub judice absconded from the jurisdiction and failed to report or otherwise did not comply with her intensive-probation supervision.
{¶ 52} I would deny the assignment of error and find that the trial court did not err in denying the motion to suppress.